Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-2, 6-10, 13-15, 17, 21-24, and 28-32 are pending.  
Claims 1-2, 6-10, 13-15, 17, 21-24, and 28-32 are examined on the merits.

Claim Objections
Claim 10 is objected to because in line 3 of the claim “where in” should be wherein.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 is rejected as indefinite for failing to clearly set forth the metes and bounds of the claim. Due to the phrase “further comprising” in the claim it is not clear if the recited recombinant nucleic acid must include an additional nucleic acid sequence encoding a nuclear localization signals, operably linked promoter, one or more of an intron, one or more of a Kozak sequence, one or more of a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 15, 17, 21-24, and 28- 31 are rejected under 35 U.S.C. 103 as being unpatentable over Labs, WO2018138385A1, August 2, 2018 in view of Sharf, The Tomato Hsf System: HsfA2 Needs Interaction with HsfA1 for Efficient Nuclear Import and May Be Localized in Cytoplasmic Heat Stress Granules, Molecular and Cellular Biology, April 2018.
The claims are drawn to a recombinant nucleic acid sequence of SEQ ID No: 10.  This sequence comprises a gene encoding the CRISPR effector protein, CPF1 from Lachnospiraceae bacterium (LbCPF1) 
With respect to claim 1 Labs teaches the use of LbCPF1 in an expression cassette for gene editing in many plant species, including codon optimization for Solanum/Lycospericum and other plant species (Labs, Page 13, Paragraph 3, Lines 14-40, Labs, Page 20, Paragraph 2, Lines 13-35, Labs ).  Finally, Labs teaches the use of nuclear localization signals on both the 5’ and 3’ termini of the LbCPF1 (Labs, Page 58, Paragraph 3, Lines 30-39).  
With respect to claim 2 Labs teaches the use of a nucleic acid construct with LbCPF1 flanked at both the 5’ and 3’ ends with nuclear localization signals for gene editing in plants with codon optimization for Solanum/Lycospericum and other plant species (Labs, Page 13, Paragraph 3, Lines 14-40; Labs, Page 20, Paragraph 2, Lines 13-35; Labs, Page 58, Paragraph 3, Lines 30-39).  Finally Labs teaches the use of a nucleic acid construct with a terminator sequence (Labs, Page 94, Paragraph 3, Lines 9-11).
With respect to claim 7 Labs teaches the use of a nucleic acid construct with LbCPF1 flanked at both the 5’ and 3’ ends with nuclear localization signals for gene editing in plants with codon optimization for Solanum/Lycospericum and other plant species, wherein the nucleic acid construct includes a terminator (Labs, Page 13, Paragraph 3, Lines 14-40; Labs, Page 20, Paragraph 2, Lines 13-35; 
With respect to claim 15 Labs teaches the use of a nucleic acid construct with LbCPF1 flanked at both the 5’ and 3’ ends with nuclear localization signals for gene editing in plants with codon optimization for Solanum/Lycospericum and other plant species, wherein the nucleic acid construct includes a terminator (Labs, Page 13, Paragraph 3, Lines 14-40; Labs, Page 20, Paragraph 2, Lines 13-35; Labs, Page 58, Paragraph 3, Lines 30-39).  Additionally, Labs teaches the aforementioned nucleic acid construct including a guide RNA (Labs, Page 16, Paragraph 4, Lines 34-36; Labs, Page 19, Paragraph 2; Labs, Page 39, Paragraph 2, Lines 6-9).
With respect to claim 17 Labs teaches the use of a nucleic acid construct with LbCPF1 flanked at both the 5’ and 3’ ends with nuclear localization signals for gene editing in plants with codon optimization for Solanum/Lycospericum and other plant species, wherein the nucleic acid construct includes a terminator (Labs, Page 13, Paragraph 3, Lines 14-40; Labs, Page 20, Paragraph 2, Lines 13-35; Labs, Page 58, Paragraph 3, Lines 30-39).  Additionally, Labs teaches the aforementioned nucleic acid construct including a guide RNA (Labs, Page 16, Paragraph 4, Lines 34-36; Labs, Page 19, Paragraph 2; Labs, Page 39, Paragraph 2, Lines 6-9).  Finally, Labs teaches a method of modifying a target sequence of a plant cell by introducing the recombinant nucleic acid construct described above wherein the guide RNA and Cpf1 nuclease form a complex that can modify a target sequence (Labs, Page 10, Paragraph 2, Lines 28-34).
With respect to claim 21 Labs teaches the use of a nucleic acid construct with LbCPF1 flanked at both the 5’ and 3’ ends with nuclear localization signals for gene editing in plants, including Zea mays, Oryza sp., Triticum sp., Glycine max, Brassica sp., Gossypium sp., Solanum lycopersicum, Cucumis sativus,  with codon optimization for Solanum/Lycospericum and other plant species, wherein the nucleic acid construct includes a terminator (Labs, Page 13, Paragraph 3, Lines 14-40; Labs, Page 20, 
With respect to claim 22 Labs teaches the use of a nucleic acid construct with LbCPF1 flanked at both the 5’ and 3’ ends with nuclear localization signals for gene editing in plants, including Zea mays, Oryza sp., Triticum sp., Glycine max, Brassica sp., Gossypium sp., Solanum lycopersicum, Cucumis sativus,  with codon optimization for Solanum/Lycospericum and other plant species, wherein the nucleic acid construct includes a terminator (Labs, Page 13, Paragraph 3, Lines 14-40; Labs, Page 20, Paragraph 2, Lines 13-35; Labs, Page 58, Paragraph 3, Lines 30-39; Labs, Page 82, Paragraph 2, Lines 5-24).  Additionally, Labs teaches the aforementioned nucleic acid construct including a guide RNA (Labs, Page 16, Paragraph 4, Lines 34-36; Labs, Page 19, Paragraph 2; Labs, Page 39, Paragraph 2, Lines 6-9).  Labs teaches a method of modifying a target sequence of a plant cell by introducing the recombinant nucleic acid construct described above wherein the guide RNA and Cpf1 nuclease form a complex that can modify a target sequence (Labs, Page 10, Paragraph 2, Lines 28-34).  Finally, Labs teaches the use of a template to facilitate homologous recombination after DNA cleavage by Cpf1 (Labs, Abstract, Sentences 1-5).
With respect to claim 23 Labs teaches the use of a nucleic acid construct with LbCPF1 flanked at both the 5’ and 3’ ends with nuclear localization signals for gene editing in plants, including Zea mays, Oryza sp., Triticum sp., Glycine max, Brassica sp., Gossypium sp., Solanum lycopersicum, Cucumis sativus,  with codon optimization for Solanum/Lycospericum and other plant species, wherein the nucleic acid construct includes a terminator (Labs, Page 13, Paragraph 3, Lines 14-40; Labs, Page 20, 
With respect to claims 24 and 25 Labs teaches a method for modifying a target sequence by introducing  a nucleic acid construct with LbCPF1 flanked at both the 5’ and 3’ ends with nuclear localization signals for gene editing in plants, including Zea mays, Oryza sp., Triticum sp., Glycine max, Brassica sp., Gossypium sp., Solanum lycopersicum, Cucumis sativus,  with codon optimization for Solanum/Lycospericum and other plant species (Labs, Page 13, Paragraph 3, Lines 14-40; Labs, Page 20, Paragraph 2, Lines 13-35; Labs, Page 58, Paragraph 3, Lines 30-39;).  Additionally, Labs teaches the aforementioned nucleic acid construct including a guide RNA (Labs, Page 16, Paragraph 4, Lines 34-36; Labs, Page 19, Paragraph 2; Labs, Page 39, Paragraph 2, Lines 6-9).  Labs teaches a method of modifying a target sequence of a plant cell by introducing the recombinant nucleic acid construct described above wherein the guide RNA and Cpf1 nuclease form a complex that can modify a target sequence (Labs, Page 10, Paragraph 2, Lines 28-34).  Labs teaches the above nucleic acid construct further containing regulatory sequences which are defined as “The term "regulatory sequence" as used herein refers to a nucleic acid or an amino acid sequence, which can direct the transcription and/or translation and/or modification of a nucleic acid sequence of interest.”(Labs, Page 33, Paragraph 3, Lines 6-9) and the 
With respect to claims 29 and 30 Labs teaches a method for modifying a target sequence by introducing  a nucleic acid construct with LbCPF1 flanked at both the 5’ and 3’ ends with nuclear localization signals for gene editing in plants, including Zea mays, Oryza sp., Triticum sp., Glycine max, Brassica sp., Gossypium sp., Solanum lycopersicum, Cucumis sativus,  with codon optimization for Solanum/Lycospericum and other plant species (Labs, Page 13, Paragraph 3, Lines 14-40; Labs, Page 20, Paragraph 2, Lines 13-35; Labs, Page 58, Paragraph 3, Lines 30-39;).  Additionally, Labs teaches the aforementioned nucleic acid construct including a guide RNA (Labs, Page 16, Paragraph 4, Lines 34-36; Labs, Page 19, Paragraph 2; Labs, Page 39, Paragraph 2, Lines 6-9).  Labs teaches a method of modifying a target sequence of a plant cell by introducing the recombinant nucleic acid construct described above wherein the guide RNA and Cpf1 nuclease form a complex that can modify a target sequence (Labs, Page 10, Paragraph 2, Lines 28-34).  Labs teaches the above nucleic acid construct further containing regulatory sequences which are defined as “The term "regulatory sequence" as used herein refers to a nucleic acid or an amino acid sequence, which can direct the transcription and/or translation and/or modification of a nucleic acid sequence of interest.”(Labs, Page 33, Paragraph 3, Lines 6-9) and the presence of which can lead to the transcription of a nucleic acid molecule (Labs, Pages 83-84, Paragraphs 5-1, Lines 31-19).  Finally, Labs teaches the use of a template to facilitate homologous recombination after DNA cleavage by Cpf1 (Labs, Abstract, Sentences 1-5).  Labs teaches the use of the tdTomato fluorescent reporter gene as a template which is then integrated into the genome where plants which have been modified through the CRISPR/Cpf1 homology directed repair mechanism can be identified (Labs, Page 94, Paragraph 3, Lines 8-18).
With respect to claim 31 Labs teaches a kit for modifying a target sequence in the genome of a plant cell (Labs, Page 78, Paragraph 2, Lines 3-13).  Wherein the kit comprises a guide RNA and a 
Labs does not teach the use of the HSFA-1 NLS.
Sharf teaches the HFSA-1 NLS.  Specifically Sharf teaches the use of HSFA-1 to transport HSFA-2 into the nucleus.  HFSA-2 includes a NLS but does not localize to the nucleus, Sharf demonstrates the ability of the HFSA-1 NLS to facilitate the co-transportation of HFSA1 and HFSA2 to the nucleus.
At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to use the construct of Labs including nuclear localization signals at both termini of the codon optimized LbCPF1 gene by using the HSFA-1 NLS taught by Sharf because of the long established effectiveness of this NLS.  It would have been obvious to use this NLS because of the effectiveness of this NLS in transporting at one or more proteins to the nucleus in plant cells including Tomato; “we observed an unexpected property of HSFA2” “it is defective in nuclear import, forming large cytoplasmic aggregates” however “The results presented in this paper demonstrate efficient nuclear import of HsfA2 in the presence of HsfA1” (Sharf, Page 2240, Column 2, Paragraphs 2 and 3).  The person of ordinary skill in the art would have a reasonable expectation of success because the references both refer to tomato cells and one of the benefits of the HSFA-1 NLS is the ability to efficiently transport HSFA1 and other non-covalently linked proteins, especially under heat stress conditions. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Labs, WO2018138385A1, August 2, 2018 in view of Sharf, The Tomato Hsf System: HsfA2 Needs Interaction with HsfA1 for Efficient Nuclear Import and May Be Localized in Cytoplasmic Heat Stress Granules, Molecular and Cellular Biology, April 2018 and in further view of Joshi, Context Sequences of Translation Initiation Codon in Plants.
The claims are drawn to a recombinant nucleic acid of claim 1 wherein the nucleic acid also contains a Kozak sequence at the 5’ end of the recombinant nucleic acid.  
With respect to claim 6 Labs in view of Sharf collectively teach all of the limitations of claim 1.  See rejection above. 
Sharf in view of Labs does not teach the recombinant nucleic acid of claim 1 with a Kozak sequence fused to the 5’ end.  
Joshi teaches the Kozak sequences of 5074 plant genes and describes the Kozak sequence as (GCC)GCC(A/G)CCAUGG which is “the consensus sequence for the context of functional AUG codon”.  This sequence is required for efficient translation and is considered the optimum context for gene transcription and translation (Kozak, Page 993 Abstract; Kozak, Page 993, Column 2, Paragraph 1, Lines 16-19).  
At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to modify the recombinant nucleic acid of Sharf in view of Labs by including an optimal Kozak sequence at the 5’ end of the recombinant nucleic acid.  It would be obvious as this is a common sequence found ahead of protein coding genes because of the important role of this sequence in ensuring the efficient translation of protein coding genes.  It would have been obvious to include this sequence ahead of the Cpf1 coding sequence in the recombinant nucleic acid.  Further, it would have been obvious to use this optimal Kozak sequence because of the ability of this sequence to ensure efficient transcription and translation of the NLS-Cpf1-NLS sequence of the recombinant nucleic acid.  

Claims 8-10, 13-14, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Labs, WO2018138385A1, August 2, 2018 in view of Sharf, The Tomato Hsf System: HsfA2 Needs Interaction with HsfA1 for Efficient Nuclear Import and May Be Localized in Cytoplasmic Heat Stress Granules, Molecular and Cellular Biology, April 2018, in further view of Sahoo, Analysis of Dahlia Mosaic Virus Full-length Transcript Promoter-Driven Gene Expression in Transgenic Plants, Plant Molecular Biology Reports, May 28, 2014, and Kim, Isolation and Characterization of Medicago truncatula U6 Promoters for the Construction of Small Hairpin RNA-Mediated Gene Silencing Vectors, Plant Molecular Biology Reports, November 27, 2012.
The claims are drawn to the recombinant nucleic acid of claim 1 flanked by a Dahlia mosaic virus promoter and Medicago truncatula terminator flanking the sequence of SEQ ID NO:10 (Claim 8).  The cassette of claim 8 wherein the cassette is located in an agrobacterium T-DNA vector (Claim 9).  An agrobacterium comprising the T-DNA vector of claim 9 (Claim 13).  A plant cell comprising the expression cassette of claim 8 (Claim 14).  The kit of claim 31, wherein the recombinant nucleic acid comprises the sequence of claim 8.  
	With respect to claim 8 Labs in view of Sharf collectively teach all of the limitations of claim 1.  See rejection above.  
	With respect to claim 9 Labs in view of Sharf collectively teach all of the limitations of claim 7.  See rejection above.  
	With respect to claims 10 and 13 Labs in view of Sharf collectively teach all of the limitations of claims 7 and an agrobacterium containing a the T-DNA vector of Claim 7.  See rejection above.
	With respect to claim 14 Labs in view of Sharf collectively teach all of the limitations of claim 7. See rejection above.  Additionally, the combined references teach a plant cell containing the vector of claim 7 (Labs, Cover page, Abstract, lines 6-8).
With respect to claim 32 Labs in view of Sharf collectively teach all of the limitations of Claim 31.  See rejection above.  
	Labs in view of Sharf does not teach a recombinant nucleic acid containing a Dahlia mosaic virus promoter and Medicago truncatula terminator. 
	With respect to claims 8-10, 13-14, and 32 Sahoo teaches a full length promoter from the Dahlia mosaic virus and its use in constructs for transient and stable expression in protoplasts and plants (Sahoo, Page 178, Abstract).  
	With respect to claims 8-10, 13-14, and 32 Kim teaches the terminator sequence of U6 (U6) from Medicago truncatula.  Additionally Kim teaches the use of the U6 terminator in constructs designed for the expression of a reporter gene in plants.  
	At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to modify the recombinant nucleic acid of Sharf in view of Labs by including the Dahlia mosaic virus promoter sequence of Sahoo and the terminator sequence from Medicago truncatula of Kim.  It would have been obvious because these sequences have been used in expression cassettes optimized for plant expression.  Particularly the use of the Dahlia mosaic virus promoter sequence would have been obvious because it is extremely efficient at initiating transcription, 4 or 5 times more efficient than the constitutive 35s promoter from cauliflower mosaic virus; “The DaMVFLt4- promoter was found to be 4-fold and 5-fold stronger than the CaMV35S promoter in tobacco protoplast and transgenic tobacco plants, respectively.” (Sahoo, Abstract, Lines 6-10).  It would have been obvious to use the Medicago truncatula U6 terminator sequence because this sequence is efficient at terminating transcription, allowing for similar amounts of transcription as the 35s promoter and terminator and is versatile, this “transcriptional machinery in the protoplasts functioned properly for either pol II or pol III” (Kim, Page 586, Column 1, Paragraph 1, Lines 1-8).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663